ICJ_164_IranianAssets_IRN_USA_2019-08-15_ORD_01_NA_00_EN.txt.        INTERNATIONAL COURT OF JUSTICE


        REPORTS OF JUDGMENTS,
     ADVISORY OPINIONS AND ORDERS


     CERTAIN IRANIAN ASSETS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)


         ORDER OF 15 AUGUST 2019




              2019
       COUR INTERNATIONALE DE JUSTICE


          RECUEIL DES ARRÊTS,
   AVIS CONSULTATIFS ET ORDONNANCES


    CERTAINS ACTIFS IRANIENS
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)


       ORDONNANCE DU 15 AOÛT 2019

                            Oﬃcial citation:
                         Certain Iranian Assets
         (Islamic Republic of Iran v. United States of America),
          Order of 15 August 2019, I.C.J. Reports 2019, p. 552




                         Mode oﬃciel de citation :
                         Certains actifs iraniens
         (République islamique d’Iran c. Etats-Unis d’Amérique),
         ordonnance du 15 août 2019, C.I.J. Recueil 2019, p. 552




                                            Sales number
ISSN 0074-4441
ISBN 978-92-1-157376-3
                                            No de vente :   1174

                                   15 AUGUST 2019

                                      ORDER




         CERTAIN IRANIAN ASSETS
(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
              OF AMERICA)




        CERTAINS ACTIFS IRANIENS
(RÉPUBLIQUE ISLAMIQUE D’IRAN c. ÉTATS-UNIS
               D’AMÉRIQUE)




                                   15 AOÛT 2019

                                   ORDONNANCE

               552




                              INTERNATIONAL COURT OF JUSTICE


    2019
                                               YEAR 2019
 15 August
General List                                 15 August 2019
  No. 164

                               CERTAIN IRANIAN ASSETS
                        (ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
                                      OF AMERICA)




                                                 ORDER


                   The President of the International Court of Justice,
                  Having regard to Article 48 of the Statute of the Court and to Arti-
               cle 44, paragraphs 3 and 4, of the Rules of Court,
                  Having regard to the Order dated 13 February 2019, whereby the
               Court ﬁxed 13 September 2019 as the time-limit for the ﬁling of the
               Counter-Memorial of the United States of America;
                  Whereas, by a letter dated 29 July 2019, the Agent of the United States
               of America requested the Court to extend until 31 October 2019 the time-
               limit for the ﬁling of the Counter-Memorial, and indicated the reasons for
               that request; whereas the Agent explained that his Government required
               more preparation time as a result of the “signiﬁcant overlap in personnel”
               working on the current case and the case concerning Alleged Violations of
               the 1955 Treaty of Amity, Economic Relations, and Consular Rights
               (Islamic Republic of Iran v. United States of America), in which the
               United States intended to make preliminary objections; whereas the
               Agent also noted that “the short window between the deadlines” in the
               two cases was “the result of Iran’s request for more time to complete its
               Memorial” in the latter case, which the United States had not opposed;
               and whereas, on receipt of that letter, the Registrar, referring to Arti-
               cle 44, paragraph 3, of the Rules of Court, transmitted a copy thereof to
               the Agent of the Islamic Republic of Iran;

                 Whereas, by a letter dated 14 August 2019, the Co-Agent of the Islamic
               Republic of Iran indicated, inter alia, that “[i]n Iran’s view, none of the

               4

553             certain iranian assets (order 15 VIII 19)

reasons advanced by the United States can warrant the extension of
the U.S. time-limit under Article 44 (3) of the Rules of Court”; and
whereas, the Co-Agent stated, in particular, that the United States could
not invoke the “overlap in personnel working on both cases”, given that
the proceedings were independent of each other and it was the decision of
the United States to make preliminary objections in the case concerning
Alleged Violations of the 1955 Treaty of Amity, Economic Relations, and
Consular Rights (Islamic Republic of Iran v. United States of America);


    Taking into account the views of the Parties,
 Extends to 14 October 2019 the time-limit for the ﬁling of the Counter-
Memorial of the United States of America; and
    Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this ﬁfteenth day of August, two thousand
and nineteen, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Islamic
Republic of Iran and the Government of the United States of America,
respectively.

                                    (Signed) Abdulqawi Ahmed Yusuf,
                                                    President.
                                        (Signed) Philippe Gautier,
                                                     Registrar.




5

